UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC Form 10-K ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended June 30, 2008 Commission File Number 000-32849 RUDY NUTRITION (Exact name of small business issuer as specified in its charter) Nevada 11-2751630 (State of incorporation) (IRS Employer ID No.) P.O. Box 93507, Las Vegas, NV 89118 (Address of principal executive office) (Zip Code) Issuer’s telephone number (866) 783-9738 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: COMMON STOCK, $0. (Title of each class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso; No x. Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yeso; No x. Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
